FMI Large Cap Fund FMIHX Quarter-End Positions 03/31/2010 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF NET ASSETS 88579Y101 MMM 3M Co. G1151C101 ACN Accenture PLC AXP American Express Co. 03073E105 ABC AmerisourceBergen Corp. ADP Automatic Data Processing, Inc. BK Bank of New York Mellon Corp. BRK/B Berkshire Hathaway Inc.- Cl B BP BP PLC - SP-ADR 14170T101 CFN CareFusion Corp. CTAS Cintas Corp. G2554F105 COV Covidien PLC XRAY DENTSPLY International Inc. 25243Q205 DEO Diageo PLC-SP-ADR GWW Grainger (W. W.), Inc. KMB Kimberly-Clark Corp. MHP McGraw-Hill Companies, Inc. NSRGY Nestle' S.A. - SP-ADR SLB Schlumberger Ltd. SYY Sysco Corp. TWX Time Warner Inc. H8912P106 TEL Tyco Electronics Ltd. H89128104 TYC Tyco International Ltf. UPS United Parcel Service, Inc.- Cl B WMT Wal-Mart Stores, Inc. Cash and Cash Equivalents 10.20
